 In"theMatter-of -ELECTRICAL UTILITIES CO IPANY' andDIsmicr' 50,UNITED MINEWORKERSOF.AMERICACase No. 13-R-2P37DECISION-ANDORDER SETTING ASIDE ELECTIONJuly 18,1944On March 13, 1944, the, National Labor Relations Board, hereincalled the,-Board, issued its Decision-and Direction of Election, in thisproceeding.,Pursuant to the Direction of Election, an election bysecret ballot was conducted on April 7, 1944, under the direction andsupervision of the Regional Director for the Thirteenth Region (Chi-cago, Illinois).On -April 7, the Regional Director issued and, dulyserved upon the parties a Tally of Ballots.As to the balloting and itsresults, the Tally of Ballots showed as follows:Approximate number of eligible voters-------------------- ,237Valid votes counted_______________________________________222Votes cast for Local 13-321, International Brotherhood of Elec--tricalWorkers,-Aff'iated with the American Federation ofLabor- -------------------------------------------------23Votes cast for Electrical Utilities Workers, Local Union No.12765, District-50, United Mine Workers of America ------- 62Votes cast, against participating unions-----------------137Challenged ballots-----------------------------------------Void ballots----------------------------------------------- ' 0On April 10, 1944, District 50 filed Objections to the Election, alleg-ing, in substance, that Electrical Utilities Company, herein called theCompany, had engaged in certain, conduct preventing a free choiceof representatives.Thereafter, the Regional Director investigatedthe Objections, and on April 27, 1944, issued and duly served on theparties his Report on Objections in which he found that-the Objectionsraised substantial and material issues with respect to the election and155 N. L R B. 457.2An intervenor-in the proceeding.2The petitioner,-herein called District 50, received-permission to be placed on the ballotas its name appears above.57 N. L. R, B., No. 75.399 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended t11 at the Board order a hearingon saidObjections.OnMay 3, 1944, the Company filed Exceptions to the Regional Director'sReport on Objections.On May 10, 1944, the Board, having duly considered the matter, de-terinined- that the Objections'` raised' substantial and material issueswith respect to the election, and issued an Order overruling the Com-pany's-Exceptions, directing a hearing on the Objections, and referringthe case to the Regional Director for the purpose of conducting suchhearing.The hearing on Objections was held at La Salle,Illinois,on June 9, 1944, before Howard Myers, Trial Examiner.The Board,the Company, and District 50 appeared and participated,and all wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at-the hearing are free from prejudicial errorand are herebyaffirmed.'-The Company and, District 50 filed-briefswith the Board which have been duly considered.Upon the entire record in the case, the Board makes the following':FINDINGS-OF FACTOn April 5, 1944, a notice of the forthcoming election was postedin the torch soldering departmelit`of the Company's La Salle, Illinois,1ilant.Between 10:15 and 10:30 of that morning, according to em-ployee Arneita Dicken's testimony, Vice-President and TreasurerJulius P. Rossberg and Foreman Freeman A. McLaughlin stoppedto read this notice.In answer to a question propounded by counselfor the Board, Dicken testified as follows concerning what thentranspired:I heard Mr. Rossberg say to Mr. McLaughlin that if' the em-ployees knew what was good for them-they would vote for "Nounion," as they could move the company back to Chicago-as quickas they brought-it down to La Salle 4,Dicken further testified that at -that time she was working nearthe posted notice of election.Employee Betty Krueger, who was thenalso in the immediate vicinity, corroborated in all details Dicken'stestimony concerning Rossberg's utterance.I-Although Rossberg denied that he made this statement or that hewas with McLaughlin in the torch soldering department between 10:15and 10:30 a. in. of April 5, he conceded that he could not particularly-recallthat day.When asked' on cross-examination if he had been4Employees"of the Company's La- Salle plant are affected by this proceedingOriginally,the Company was engaged in business solely at Chicago, IllinoisOn July 3, 1943, however;the La Salle plant was opened and most of the Company's operations are now performedthere. ELECTRICAL,UTILITIESCOMPANY401in the torch soldering department on the morning of April 5, he statedthat he did not remember.Moreover, he admitted that lie customarilywalks through the entire La Salle plant several times a day.We areof the opinion that Dicken and Krueger are credible witnesses and wefind that Rossberg made the statement attributed to him by them.'Dicken also testified that during the morning of April 5, McLaughlin,after observing the steward's button she was wearing, stated to her,"You will never gain anything by wearing that. - The union will neverget in here.Another thing, the union will promise you a lot and theonly thing they will give you is dirt." She testified further that, inpassing the drinking fountain during "the rest period that afternoon,she overheard McLaughlin tell three or four other employees, "Don'tvote for the union, the company is against the union.The intention ofthe company is that if the union gets in here they are going to moveback to Chicago."Employee Florence Ricci testified that while speaking to McLaugh-lin during election hours on April 7, he told her that he hoped shewould vote "the right way" by placing an "X" in the space designatedon the ballot for "No Union", and that when she answered she woulddo so, McLaughlin "patted" her on the back and stated she was his"pal" and "would be taken care of." sMcLaughlin denied making these statements.As to all other mat-ters his recollection was vague.Thus, he could neither rememberwhen notices of the election were posted, nor could be recall seeing theone placed in the torch soldering department.He was unable to recol-lect whether or not Dicken wore a steward's button.Furthermore,despite his testimony that he is usually about the drinking fountainduring the afternoon rest period, he could not recall whether he wasthere on the afternoon of April 5. In view of these facts and on thebasis of the entire record, we do not credit McLaughlin's denials.Wefind that Ricci is a credible witness, and we further find thatMcLaughlin made the statements attributed to him by Dicken andRicci.Gertrude Feldhaus, also an employee, testified that on the morningof the election, Forelady Margaret Pelkey Morell remarked to herthat, "she had heard that [Feldhaus] was for the union and shethought [Feldhaus] was foolish.That [Feldhaus] was not gettinganything from them, that [Feldhaus] would not gain anything from'McLaughlinalso denied that Rossbeig made the statement in question.As hereinafterindicated. however, Re do not creditâIcLaughlin's denialsRicci also testified that on April 10,3 da3 s after the election,McLaughlin approachedher and said, "Flo, I ani awfully sorry I spoke to you the way I did on election day. If Iknew you were serving on the committee for the union I would not have spoken to you thatway"001248-45-vol. 57-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDit ...." " Feldhaus' testimony is undenied and we find that Morellmade this statementi.°We find that the Company'sabove-described course of conduct dur-ing and immediately preceding the election prevented an expressionby its employees of their free and uncoerced wishes as to representa-tion.We shall, therefore, set the election aside.We shall direct anew election at such time as the Regional Director advises us thatcircumstances permitting a free choice among the Company'semployees have been restored.ORDERIT Is HEREBY ORDEREDthat the election held on April 7, 1944, amongthe employees of the Electrical Utilities Company, La Salle,Illinois,be, and it herebyis, set aside.7Morell failedto testify ;no showing was made that she was unavailable as a witness.